COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 SHEILA TAYLOR,                                                   No. 08-15-00206-CV
                                                  §
                         Appellant,                                    Appeal from
                                                  §
 v.                                                            County Court at Law No. 4
                                                  §
 WELLS FARGO BANK NATIONAL                                       of Dallas County, Texas
 ASSOCIATION AS TRUSTEE FOR                       §
 OPTION ONE MORTGAGE LOAN                                        (TC # CC-15-01666-D)
 TRUST 2006-3, ASSET-BACKED                       §
 CERTIFICATES, SERIES 2006-3,
                                                  §
                         Appellee.

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that Appellant, Sheila Taylor, has failed to pay the

case filing fee, and further finding that the clerk’s record has not been filed due to the fault of the

Appellant, we dismiss the appeal for want of prosecution.

       The trial court entered the judgment on April 24, 2015 and Appellant timely filed notice

of appeal. Appellant did not, however, pay the case filing fee of $195 or establish that she is

indigent in accordance with TEX.R.APP.P. 20.1. On July 15, 2015, the Clerk of the Court sent

Appellant a second request for payment of the case filing fee. The letter also notified Appellant

that failure to pay the case filing fee within twenty days could result in dismissal of the appeal
for want of prosecution pursuant to TEX.R.APP.P. 42.3(b) and (c). Appellant has not paid the

filing fee or otherwise responded to our notice.

       On August 31, 2015, the Clerk notified Appellant that her brief was past due and no

motion for extension of time had been filed. The letter advised Appellant that the Court intended

to dismiss the appeal for want of prosecution unless Appellant responded within ten days and

showed grounds for continuing the appeal. See TEX.R.APP.P. 38.8(a)(1); TEX.R.APP.P. 42.3.

Neither the brief nor a motion for extension of time in which to file the brief has been filed. We

therefore dismiss the appeal for want of prosecution due to Appellant’s failure to pay the case

filing fee or file her brief. See TEX.R.APP.P. 5, 38.8(a)(1), 42.3(b), (c).


November 5, 2015
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                                 -2-